Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “performing corresponding operations and configurations according to the configuration information to control its own flight, wherein the performing cell selection or access for the one of the at least one cell selectively according to the indication information further comprises performing cell selection or access for one of the at least one cell selectively according to the indication information and the configuration information, wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal, and wherein the configuration information further includes information related to at least one of intra-frequency cell reselection or handover and inter-frequency cell reselection or handover.”
 	Independent claim 6 requires “perform corresponding operations and configurations according to the configuration information to control its own flight, wherein the cell selecting / accessing unit is further configured to performing cell selection or access for the one of the at least one cell selectively according to the indication information and the configuration information, wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal, and wherein the configuration information further includes information related to at least one of intra-frequency cell reselection or handover and inter-frequency cell reselection or handover.”
 	Independent claim 15 requires “a transmitting unit configured to transmit configuration information related to aerial user terminals to the aerial user terminal for the aerial user terminal to perform corresponding operations and configurations according to the configuration information to control its own flight, 42161714Application No. 16/648,911Docket No.: 18858-044001 wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal, and wherein the configuration information further includes information related to at least one of intra-frequency cell reselection or handover and inter-frequency cell reselection or handover.”
 	The prior art of record (in particular, Han et al (US 2021/0144626) (hereinafter Han) does not disclose, with respect to claim 1, “performing corresponding operations and configurations according to the configuration information to control its own flight, wherein the performing cell selection or access for the one of the at least one cell selectively according to the indication information further comprises performing cell selection or access for one of the at least one cell selectively according to the indication information and the configuration information, wherein the configuration information includes flight restriction information related to flying altitude and/or the flying speed of the aerial user terminal, and wherein the configuration information further includes information related to at least one of intra-frequency cell reselection or handover and inter-frequency cell reselection or handover.” as claimed.  Rather, Han discloses "[e]ach base station 10 may define one or more cells 16, and each cell 16 may support aerial service or not.  The cell 16 supporting aerial service may support aerial cell bar schemes and/or conventional cell bar schemes, while the cell 16 not supporting aerial service may only support conventional cell bar schemes." (see Han, p. [0022]).   Further, Han describes that "the aerial UE 12 may determine whether to subject itself to an aerial cell bar scheme based on the broadcasted aerial cell bar parameters." (see Han, p.[0024]). 
 	Priest et al (US 10,074,284) (hereinafter Priest) discloses a method for emergency 421617110 
Application No. 16/648,911Docket No.: 18858-044001shutdown and landing by an Air Traffic Control (ATC) system for Unmanned Aerial Vehicles. (see abstract of Priest). 
 	 The same reasoning applies to claims 6, 15  Accordingly, claims 1-18 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477